Citation Nr: 1800876	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  14-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable evaluation for posterior vitreous detachment of the right eye.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to April 1983 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2014, Dr. P.W. wrote that the Veteran's posterior vitreous detachment was relatively fixated in the central vision and was gel-like.  He noted that it is difficult to use measurements such as Snellen charts to demonstrate how it affects the Veteran's vision, but that his symptoms were consistent with what he observed.  In October 2014, the Veteran underwent his most recent VA examination.  In January 2016, Dr. P.W. wrote that the Veteran's visual function was markedly worse than his Snellen acuity would suggest.  He elaborated that the Veteran's vision is significantly affected by floaters and the veil that is positioned in the central portion of his dominant right eye.  The Veteran testified that his floaters were concentrated in a narrow space that was in front of his field of vision of his right eye.  He explained that the floaters remained fixed in front of his field of vision and that it took a lot of work to try and ignore them.  It was difficult to see around them.  His vision was blurry.  He was able to see his floaters when his eyes were closed.  Based on the forgoing it appears that the Veteran's eye disability has worsened since his most recent VA examination, as the Snellen acuity may no longer accurately represent the level of the impairment of his visual function. 

His report of symptomatology relating to floaters and its effects is found to be both credible and probative, and is otherwise reflective of disablement beyond the scope of the applicable Diagnostic Codes.  Accordingly, referral for consideration of whether an extraschedular rating is warranted, as the Board does not have the authority to assign in the first instance a higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2017).  See Bagwell v. Brown, 9 Vet. App. 377 (1996).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran with a VA examination to determine the current severity of the Veteran's posterior vitreous detachment of the right eye.

2.  Refer to the VA's Director, Compensation Service, or the VA's Under Secretary for Benefits, the matter of whether an extraschedular compensable rating for posterior vitreous detachment of the right eye is warranted under 38 C.F.R. § 3.321(b).  

3.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative a reasonable period in which to respond, before returning the claims folder to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




